978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alex HERBAGE, Appellant,v.Peter CARLSON, Warden, Appellee.
No. 92-1920.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 7, 1992.Filed:  November 6, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Alex Herbage, presently incarcerated at the Federal Medical Center (FMC) in Rochester, Minnesota, appeals the district court's1 denial of his petition for a writ of habeas corpus seeking an immediate deportation hearing by the Immigration and Naturalization Service (INS).


2
After careful review of the record, we conclude the district court properly held that it lacked jurisdiction to decide Herbage's petition.   See Campillo v. Sullivan, 853 F.2d 593, 597 (8th Cir.  1988), cert. denied, 490 U.S. 1082 (1989);   Gonzalez v. INS, 867 F.2d 1108, 1109 (8th Cir. 1989).  We decline to address the other issues Herbage raised on appeal because he failed to raise these issues before the district court.   Burris v. First Financial Corp., 928 F.2d 797, 803 (8th Cir.)  (failure to raise issue before district court bars attempt to raise issue for first time on appeal), cert. denied, 112 S. Ct. 195 (1991).  In light of our disposition of the appeal, we deny Herbage's motion for the appointment of counsel and for an en banc hearing.


3
Accordingly, we affirm.



1
 The Honorable Harry H. MacLaughlin, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota